  Case: 1:19-cv-00474-TSB-SKB Doc #: 6 Filed: 07/13/20 Page: 1 of 2 PAGEID #: 44




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 TRACY OATS,                                   :   Case No. 1:19-cv-474
                                               :
        Plaintiff,                             :   Judge Timothy S. Black
                                               :   Magistrate Judge Stephanie K. Bowman
 vs.                                           :
                                               :
 HAMILTON COUNTY C.S.E.A., et al.,             :
                                               :
        Defendants.                            :

                        DECISION AND ENTRY
            ADOPTING THE REPORT AND RECOMMENDATION
         OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 4) AND
                TERMINATING THIS CASE IN THIS COURT

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court and, on July 11, 2019,

submitted a Report and Recommendation. (Doc. 4). Plaintiff filed timely objections on

July 25, 2019. (Doc. 5).

       Plaintiff’s objections lack merit and do not identify any cognizable error in the

Report and Recommendation. The Report and Recommendation properly finds that the

Court lacks subject matter jurisdiction over this child support matter. Plaintiff’s

objections primarily contend that she has been injured by the Hamilton County C.S.E.A.

(Id. at 1–2). This may be true, but the Court still lacks jurisdiction.
  Case: 1:19-cv-00474-TSB-SKB Doc #: 6 Filed: 07/13/20 Page: 2 of 2 PAGEID #: 45




       The Court finds that the Magistrate Judge thoroughly and properly reviewed all of

Plaintiff’s claims. The Court fully agrees with the Magistrate Judge’s analysis and

recommendation.

      As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Report and Recommendation (Doc. 4) should be and is hereby

ADOPTED in its entirety.

       Accordingly, for the reasons stated above:

       1) Because the Court lacks jurisdiction over this matter and Plaintiff fails to state
          a claim against any defendant, the complaint (Doc. 3) is DISMISSED with
          prejudice pursuant to 28 U.S.C. § 1915(e).

       2) The Court certifies that pursuant to 28 U.S.C. § 1915(a)(3), an appeal of this
          Order would not be taken in good faith and therefore Plaintiff is denied leave
          to appeal in forma pauperis.

       3) The Clerk shall enter judgment accordingly, whereupon this case is
          TERMINATED from the docket of this Court.

       IT IS SO ORDERED.

Date: 7/13/2020                                              /s/ Timothy S. Black
                                                             Timothy S. Black
                                                             United States District Judge




                                             2
